-   .




Honorable Albert S, Wright
Special County Auditor
San Augustine County
San Augustine, Texas
Dear Sir:
                    Opinion No. O-2478
                    Re: Should a county auditor work
                         on a calendar or fiscal year
                         basis in calculating revenue
                         and expenditure8 for current
                         and prior years in arriving at
                         the county scrip that has been
                         issued in excess of current
                         revenue for each year?
          Your recent request for an opinion of this Depart-
ment upon the above stated question has been received.
            We quote from your letter a8 follows:
          "Kindly advise me if I should work on a calendar
     year basis or a fiscal year basis in calculating
     revenue and expenditures, for current and prior years,
     in arriving at the county scrip that has been issued
     in excess of current revenue for each year. The point
     with me is: whether to compile current revenue and
     scrip issued for each calendar year or for each fiscal
     year beginning October 1st and ending September 30th,
     in arriving at the scrip issued in excess of the cur-
     rent revenue for the respective years."
          Article 68ga-9, Vernon's Annotated Civil Statutes,
reads as follows:
          "The county judge shall serve as budget offi-
     cer for the commissIonerat court in each county, and
     during the monthtiofJuly of each year, he, assisted
     by the county auditor or by the county clerk, shall
     prepare a budget to cover all proposed expenditures
     of the county government for the succeeding year.
     Such budget shall be carefully itemized so as to
     make as clear a comparison as practioable between ex-
     penditures inoluded in the proposed budget and actual
     expenditures for the same or similar purposes for the
Honorable Albert S. Wright, Page 2 (WW-O-2478)
    preceding year. The budget must also be so prepared
    as to show as definitely as possible each of the var-
    ious projects for which appropriations are set up in
    the budget, and the estimated amount of money carried
    in the budget for each of such projeats. The budget
    shall also contain a complete financial statement of
    the county, showing all outstanding obligations of the
    county, the cash on hand to the credit of each and
    every fund of the county government, the funds received
    from all sources during the previous year, the funds
    available from all sources during the ensuing year,
    the estimated revenues available to cover the proposed
    budget and the estimated rate of tax which will be re-
    quired."
          In counties having a population of 350,000 inhabitants
or more, as shown by the last preceding or any future Federal
census, itsis provided by House Bill 958, page 144, Acts of
the 46th Legislature, 1939, that:
          II     The county auditor in all counties having
     a popuiatlon in excess of (350,000) three hundred and
     fifty thousand as shown by the last preceding or any
     future United States census shall serve aa the budget
     officer for the commissioners' courts in each county,
     and on or immediately after January 1st of each year
     he shall prepare a budget all proposed expenditures
     of the county governmznt for the current fiscal and
     calendar year. . . .
          This statute has no application to San Augustine County.
          It will be noted that Article 68ga-g, supra, proviaes
that the county judge shall serve as the budget officer for the
commissioners' court, and that in July &f each year, with the
assistance of the county auditor or the county clerk, he shall
prepare a budget to cover all proposed expenditures 'ofthe coun-
ty government for the succeeding year. Other articles of the
same Act provide that said budget, when completed, shall be
filed with the county clerk and be available for public inspec-
tion; also that the commisslonerst court shall provide for a
public hearing on the county budget, the hearing to take place
subsequent to August 15th and prior to the levy of taxes by
said commissioners' court.
          We quote from an opinion rendered by this Department
February 10, 1933, addressed to Honorable Ii.P. EasterXng,
County Attorney, Mentone, Texas, as follows:
r       .




Honorable Albert S. Wright, Page 3 (WW-O-2478)

                 11
                   .. . It will be noted that the budget to be pre-
            pared is for 'the succeeding year', that is, as I under-
            stand it, the year beginning January lst, following.
            The levy whiah the commissioners1 court is to make this
            year is for the purpose of raising money on which to
            operate the county government during the coming or suc-
            ceeding year. Hence, it Is clear to me that the levy,
            which is to raise money to operate the county govern-
            ment for the nextyear was not intended to be made, un-
            til, by the preparation of the budget, it could be known
            or estimated how much money would be required. The re-
            quirements of the budget would necessarily fix or in-
            fluence the rate of the levy. . . .'
          In our Opinion No. O-2324 It was held that the commis-
sioners' court does not have the power to make a budget year
other than the calendar year.
          In view of the foregoing, you are respectfully advised
that it is the opinion of this Department that the county judge,
assisted by the county auditor or county clerk, should work on
a calendar year basis in calculating revenue and expenditures
for current and prior years in arriving at the county scrip that
has been issued In excess of current revenues for each year. In
this connection, we want to point out that a special county
auditor does not occupy the ssme position as a regular county
auditor and does not have the same authority or duties. We
have been unable to find any authority authorizing or requiring
a special county auditor to assist the county judge in the mat-
ters above mentioned.
          Trusting that the foregoing fully answers your in-
quiry, we are
                                              Your5 very truly
                                         ATTORNEY GENERAL OF TEXAS



                                                   Ardell Willisms
                                                         Assistant

    AW:BBB